Citation Nr: 0000790	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for residuals of left 
knee and hip injuries. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981, 
and Active Duty for Training (ACDUTRA), from May 22, 1993, to 
June 5, 1993, as well as additional periods of unverified 
ACDUTRA.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for herniated intervertebral disk, L4-L5, 
residuals of left hip and knee injury, and diastolic 
hypertension and liver disease of undetermined etiology.  The 
appeal also arises from the April 1997 rating decision which 
denied service connection for depression with anxiety. 

By a rating action in August 1998 the RO granted the 
veteran's claims of entitlement to service connection for 
lumbosacral strain with history of herniated disc, which is 
evaluated as 40 percent disabling, and service connection for 
adjustment disorder with mixed anxiety and depressed mood, as 
secondary to the service-connected disability of lumbosacral 
strain with history of herniated disc, which is evaluated as 
10 percent disabling. 


REMAND

On preliminary review, the claims folder reflects that at the 
time the veteran's appeal was certified to the Board in 
November 1998, no notice was provided with regard to the time 
constraints applicable to the submission of additional 
evidence.  Received at the Board in September 1999 were the 
reports of VA medical examinations dated in August 1999.  
Under 38 C.F.R. § 20.1304 (1999) additional evidence may be 
submitted directly to the Board during the period of 90 days 
following the mailing of notice that an appeal has been 
certified to the Board for appellate review and the appellate 
record has been transferred to the Board, or until the date 
the appellate decision is promulgated by the Board, whichever 
comes first.  

Pursuant to 38 C.F.R. § 1304(c) any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board under the provisions of this section, 
as well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  In 
the present case, since no notice was provided of the 90 day 
limit for new evidence, the veteran will not be penalized due 
to the late submission of new evidence.  However, inasmuch as 
he has not waived his right to have this additional evidence 
reviewed by the RO, and not related supplemental statement of 
the case is of record, the file must be returned to the RO 
for that purpose.

In addition it is noted that although the veteran executed a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in favor of the New Jersey 
Department of Military and Veterans' Affairs, in June 1997, 
the record does not reflect that his representative has been 
provided an opportunity to review the claims folder and 
submit comment in support of the veteran's appeal.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The veteran's service representative 
should be provided an opportunity to 
review the record and submit comment in 
support of his appeal.

2.  The RO should review the veteran's 
claims on the basis of all evidence of 
record, to include the newly received 
examination reports, and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


